ANDERSON, J.
The term of court at which this indictment was found was opened at 11 o’clock, and Acts 1888-89, p. 64, authorizes the opening of courts in the .Fifth judicial circuit at 10 a. m. Indeed, it is conceded in brief of counsel that the court was legally opened, and the the grand jury findiing the indictmennt was legally organized, unless this act be unconstitutional, or unless it was repealed by Acts 1890 p. 68. This act only repeals the Code of 1886 in so far as it applies to the counties of Lamar, Franklin, Fayette, and Marion, and did not have the effect of revising and extending said section, .so as to make it extend to counties which had been previously removed from its influence by subsequent acts., The subject as expressed in the title of the act was to amend said section 750 of the Code, so far as the same applies to the counties of Lamar, Fayette, Franklin, and Marion; in other words, to provide for the holding or opening of courts in these counties. The body of the act does attempt to re-enact the said section, as applied to the entire state, except as to these four counties; but to- hold that said act regulated the opening of courts in all the counties of the -state would render it much broader than its title indicates, and make it apply to a subject not clearly expressed in said title, and probably repugnant to section 45 of the Constitution of 1901.
It is also insisted that Acts 1888-89, p. 64, is violative o-f section 19, art. 4, of the Constitution of 1875, because it was so altered or amended as to change its original purpose; the change complained of being from a bill “-to regulate and fix the time of opening courts in the Third *63and Fifth circuits” to one “to regulate and fix the time of holding courts” in said counties. We do not think that this was a change of the original purpose of the act. “Opening” and “holding” as usesd in this connection, are synonymous. Opening is essential to holding, and holding court includes opening the court. The indictment, having been returned by a legally organized grand jury, was valid, and the trial court committed no reversible errors in the rulings upon the motions, pleas, and charges attacking the indictment, because not returned by a legal grand jury.
This case is treated upon the assumption that the statute with reference to the hour of opening court is mandatory ; and, as the statute, was complied with, it is unnecessary for us to determine whether it was mandatory or directory.
While section 4914 of the Code of 1896 requires that indictments must be presented to the court by the foreman in the presence of at least 11 other jurors, we think that the record shows a compliance with this statute. It recites that it was returned into open court by the foreman in the presence of “all the other grand jurors.” The record also shows that there were more than 11 other grand jurors. — Russsell v. The State, 33 Ala. 370.
Charge 3, .requested by the defendant, asserted the law, and should have been given. Nor was it covered by given charge 2.
It is insisted that, while the offense for which the defendant was indicted was not barred by the statute of limitations, the one for which he was convicted, being a misdemeanor, was barred by section 4914 of the Code of 1896. It is true the only proof as to the commence ment of the prosecution is the indictment, which was returned more than a year after the assault; but the point was raised only by the general charge, which did *64not separate the misdemeanor from the felony, and, as, there was proof authorizing the jury to convict for the felony, the trial court properly refused the genera] charge.
As this case must be reversed, however, for other reasons, we may as well lay down the rule on this subject as a guide upon the nest trial, notwithstanding it may be dictum upon this appeal. The defendant having been acquited of the felony, the state will have to rely upon the misdemeanor, in the event the former acquittal of felony is pleaded by the defendant. Then, unless the proof shows that the prosecution was commenced within a year after the commission of the said assault, the defendant will he entitled to an acquittal. The laAV is well settled on the subject: “If, on an indictment for a felony, the accused is found guilty of some less crime included in the felony and which constitutes a part of it, the convictiion cannot be sustained where the crime of AAdiich he is convicted is barred by the statute of limitations, although the crime for AAdiich he Avas indicted is not thus barred.” — 12 Cyc. 257. This rule is sanctioned in the cases of Turley v. State, 3 Heisk. (Tenn.) 11; Fulcher v. State, 33 Tex. Cr. R. 22, 24 S. W. 292; Nelson v. State, 17 Fla. 195; State v. Morrison, 31 La. Ann. 211; Heward v. State, 13 Smedes & M. (Miss.) 261; People v. Miller, 12 Cal. 291; People v. Burt, 51 Mich 199, 16 N. W. 378. The only authority to the contrary seems to be the case of Clark v. State, 12 Ga. 350.
The judgment of the circuit court is reversed, and the cause is remanded.
Reversed and remanded.
Tyson, O. J., and Doavdell, Simpson, Denson, and Mayfield, JJ., concur.